

116 HR 4824 IH: Putting Our Veterans Back to Work Act of 2019
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4824IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Cohen (for himself, Ms. Schakowsky, Ms. Norton, Ms. Jackson Lee, and Ms. Moore) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Oversight and Reform, Armed Services, Science, Space, and Technology, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize the VOW to Hire Heroes Act of 2011, to provide assistance to small businesses owned
			 by veterans, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Putting Our Veterans Back to Work Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Renewing our vow to hire heroes
					Sec. 101. Reauthorization of veterans retraining assistance program.
					Sec. 102. Extension of additional rehabilitation programs for persons who have exhausted rights to
			 unemployment benefits under State law.
					Sec. 103. Reauthorization of collaborative veterans' training, mentoring, and placement program.
					Title II—Building on our vow to hire heroes
					Sec. 201. Unified employment portal for veterans.
					Sec. 202. Grants to hire veterans as first responders.
					Sec. 203. Contracting preference for offerors employing veterans.
			IRenewing our vow to hire heroes
			101.Reauthorization of veterans retraining assistance program
 (a)ExtensionSubsection (k) of section 211 of the VOW to Hire Heroes Act of 2011 (Public Law 112–56; 38 U.S.C. 4100 note) is amended by striking March 31, 2014 and inserting December 31, 2021.
 (b)Number of eligible veteransSubsection (a)(2) of such section is amended— (1)in subparagraph (A), by striking and at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following new subparagraphs:
						
 (C)50,000 during fiscal year 2020; (D)50,000 during fiscal year 2021;
 (E)50,000 during fiscal year 2022; and (F)50,000 during the period beginning October 1, 2022, and ending December 31, 2023..
 (c)Clarification of limitation on aggregate amount of assistanceSubsection (b) of such section is amended by striking up to 12 months of retraining assistance provided by the Secretary of Veterans Affairs and inserting an aggregate of not more than 12 months of retraining assistance provided by the Secretary of Veterans Affairs under this section.
 (d)Updated reportSubsection (i) of such section is amended by adding at the end the following new paragraph:  (3)UpdateNot later than December 31, 2022, the Secretary of Veterans Affairs, in collaboration with the Secretary of Labor, shall submit to the appropriate committees of Congress an update to the report described in paragraph (1)..
 (e)Conforming amendmentSubsection (e)(1)(G) of such section is amended by striking by not later than October 1, 2013,. 102.Extension of additional rehabilitation programs for persons who have exhausted rights to unemployment benefits under State lawSection 3102(b)(4) of title 38, United States Code, is amended by striking March 31, 2014 and inserting March 31, 2022.
 103.Reauthorization of collaborative veterans' training, mentoring, and placement programSubsection (e) of section 4104A of title 38, United States Code, is amended to read as follows:  (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section amounts as follows:
 (1)$4,500,000 for the period consisting of fiscal years 2020 and 2021. (2)$4,500,000 for the period consisting of fiscal years 2022 and 2023..
			IIBuilding on our vow to hire heroes
 201.Unified employment portal for veteransSection 4105 of title 38, United States Code, is amended by adding at the end the following:  (c) (1)The Secretary shall develop a single, unified Federal web-based employment portal, for use by veterans, containing information regarding all Federal programs and activities concerning employment, unemployment, and training to the extent the programs and activities affect veterans.
 (2)The Secretary shall work with representatives from the Department of Defense, the Department of Veterans Affairs, the Small Business Administration, and other Federal agencies and organizations concerned with veterans' issues, to determine an appropriate platform and implementing agency for the portal. The Secretary shall enter into an agreement with the other Federal agencies for the implementation of the portal..
			202.Grants to hire veterans as first responders
 (a)Grants for firefightersThe Secretary of Homeland Security shall award grants under section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a) to hire veterans as firefighters.
 (b)Grants for law enforcement officersThe Attorney General shall award grants under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.) to hire veterans as law enforcement officers.
 (c)PriorityIn awarding grants under this section to hire veterans, the Secretary of Homeland Security and the Attorney General shall give priority to the hiring of veterans who served on active duty in the Armed Forces on or after September 11, 2001.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000,000. 203.Contracting preference for offerors employing veterans (a)Civilian contracts (1)In generalChapter 33 of title 41, United States Code, is amended by adding at the end the following new section:
						
							3313.Contracting preference for offerors employing veterans
 (a)PreferenceWith respect to the procurement of goods and services using competitive procedures by executive agencies, where such procurement is valued at $25,000,000 or higher, the Administrator shall establish a preference, and criteria for applying such preference, for a covered offeror.
 (b)Congressional reportPrior to establishing the preference described in subsection (a), the Administrator shall provide a report to Congress that includes—
 (1)a plan for implementing such preference, including penalties for an offeror that willfully and intentionally misrepresents the veteran status of the employees of the offeror in a bid submitted under subsection (a); and
 (2)the process for assessing and verifying offeror compliance with regulations relating to equal opportunity for veterans requirements.
 (c)Covered offeror definedIn this section, the term covered offeror means an offeror for which 5 percent of the full-time employees of such offeror are veterans.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 3312 the following new item:
						
							
								3313. Contracting preference for offerors employing veterans..
					(b)Defense contracts
 (1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:
						
							2339b.Contracting preference for offerors employing veterans
 (a)PreferenceWith respect to the procurement of goods and services using competitive procedures by executive agencies, where such procurement is valued at $25,000,000 or higher, the Administrator shall establish a preference, and criteria for applying such preference, for a covered offeror.
 (b)Congressional reportPrior to establishing the preference described in subsection (a), the Secretary of Defense shall provide a report to Congress that includes—
 (1)a plan for implementing such preference, including penalties for an offeror that willfully and intentionally misrepresents the veteran status of the employees of the offeror in a bid submitted under subsection (a); and
 (2)the process for assessing and verifying offeror compliance with regulations relating to equal opportunity for veterans requirements.
 (c)Covered offeror definedIn this section, the term covered offeror means an offeror for which 5 percent of the full-time employees of such offeror are veterans.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 2339a the following new item:
						
							
								2339b. Contracting preference for offerors employing veterans..
 (c)ApplicabilityThe amendments made by subsections (a) and (b) shall apply to contracts entered into 60 days after the date of the enactment of this Act.
 (d)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be amended to carry out the requirements of section 3313 of title 41, United States Code, and section 2339b of title 10, United States Code, as added by subsections (a) and (b), respectively.
				